 1

 2

 3                        UNITED STATES DISTRICT COURT
 4                      CENTRAL DISTRICT OF CALIFORNIA
 5

 6   BASF CORPORATION,                           Case No. 2:18-cv-08808-JAK-JPR
 7
                        Plaintiff,               JUDGMENT
 8                                               JS-6
                 vs.
 9

10   ALI & SONS, INC. d/b/a THE SHOP
     AUTOMOTIVE and MORTEZA
11
     HADIAN,
12

13
                        Defendants.

14
           The motion for default judgment brought by Plaintiff BASF Corporation,
15
     was considered and granted. Therefore, this judgment is now entered against
16
     Defendants Ali & Sons, Inc. d/b/a The Shop Automotive and Morteza Hadian in the
17
     amount of $182,292.00 for the Contract Fulfillment Consideration and $501.37 in
18
     costs, for a total judgment of $182,793.37. The Defendants are jointly and severally
19
     liable for the amounts due under this Judgment.
20
           IT IS SO ORDERED.
21

22
     Dated: April 30, 2019
23
                                           ___________________________
24
                                           JOHN A. KRONSTADT
25                                         UNITED STATES DISTRICT JUDGE
26

27

28
